IMS HEALTH INCORPORATED

Restated Xponent Data License Agreement

        AGREEMENT, dated as of this 26th day of April, 2001, with an effective
date of September 1, 2000 (“Effective Date”) by and between IMS Health
Incorporated (hereinafter “IMS”), a Delaware corporation with an address at 200
Nyala Farms, Westport, Connecticut 06880, and the Interactive Marketing Division
of Synavant Inc., (formerly known as Clark O’Neill) (hereinafter “Licensee”), a
Delaware corporation, with an address at One Broad Avenue, Fairview, New Jersey
07022. This Agreement supercedes the Xponent Data License Agreement signed on
August 31, 2000.

RECITALS

        WHEREAS, IMS is principally engaged in providing information services to
the pharmaceutical industry and, in connection therewith, collects data from
pharmacies through various third parties relating to prescription transactions
and prescribers;

        WHEREAS, Licensee on behalf of its customers, is principally engaged in
providing direct marketing of pharmaceutical promotion to prescribers in the
United States and circulation management of healthcare professional publications
in the United States; and

        WHEREAS, IMS desires to license certain data to Licensee in accordance
with and subject to the terms set forth in this Agreement:

        NOW THEREFORE, in consideration of the foregoing and of the mutual
promises herein contained, the parties agreement as follows:


  1. DEFINITIONS

            For purposes of this Agreement, the following terms shall have the
meanings specified:

 

  a. “affiliate” of Licensee means any Person which now or in the future
controls, is controlled by or is under common control with Licensee.


  b. “Agency” means an agency engaged by a Manufacturer to develop and/or
implement a marketing campaign for one or more of such Manufacturer’s Legended
Drugs.


  c. “Association” means a professional association, comprised of members in a
health care-related profession, which is, pursuant to the terms of Paragraph
8(a), identified by IMS as licensing data to IMS that is incorporated into
certain elements of the Data


  d. “Contract Year” means each 12-month period commencing on September 1 and
ending on August 31 during the term of this Agreement.


  e. “Data” means certain data provided by IMS from its Xponent® Plantrak™ and
Xponent® Profiler™ information services and other services as further described
on Exhibit 1 hereto.


--------------------------------------------------------------------------------

  f. “Desktop Media” means prescription pads, medical forms and other similar
promotional materials which are provided to Prescribers at a nominal charge or
without charge, and which contain advertising relating to one of more Legended
Drugs.


  g. “Healthcare Company” means (i) a manufacturer of Legended Drugs or over the
counter (“OTC”) products or any Person licensed by such a manufacturer to market
and sell Legended Drugs or OTC products (“Manufacturer”) or an Agency; provided,
however, that neither a wholesaler of Legended Drugs, a pharmacy, nor a Person
providing mail service prescription drug programs shall be deemed a
“Manufacturer”; (ii) a manufacturer of medical supplies and/or diagnostic
equipment, or any person licensed by such a manufacturer to market and sell
medical supplies and/or diagnostic equipment; (iii) a publisher of single or
multi-sponsored journals which are devoted to medicine, health care or
veterinary subjects (“Journals”); (iv) a publisher of Desktop Media, (v) a
sponsor of continuing medical education (“CME”) seminars, conferences or courses
or a publisher of CME materials or (vi) a pharmacy benefits management company
or “PBM”.


  h. “Legended Drugs” means drugs, which under Federal or state law require the
written prescription of a doctor, osteopath or other individual who has the
authority to prescribe Legended Drugs.


  i. “Materials” means (i) information, including promotional materials and
solicitation materials sent to a Prescriber, all of which related to one or more
Legended Drugs or over-the-counter drugs of a Manufacturer or relate to medical
supplies and/or diagnostic equipment marketed by a Healthcare Company, (ii)
surveys or questionnaires sent to a Prescriber which either seek information
related to the prescribing or practice profile of such Prescriber or the use by
such Precriber of medical supplies or diagnostic equipment; provided, however,
that the use of such surveys or questionnaire shall be subject to the terms of
Paragraph 6(c) hereof, (iii) Journals, (iv) Desktop Media, or (v) information,
including promotional materials, solicitation materials or course materials,
relating to CME.


  j. “Person” means any natural person, corporation, business trust, joint
venture, association, company, firm, partnership, government entity or other
entity.


  k. “Prescriber” means a doctor, osteopath, dentist or other individual with an
address in the United States who has the authority to prescribe Legended Drugs.


2


--------------------------------------------------------------------------------



  2. LICENSE GRANT
IMS hereby grants to Licensee a non-transferable and non-exclusive license,
without the right to grant sublicenses, to Data for use solely in accordance
with the terms of Paragraph 4 and 5 hereof and subject to the other terms and
conditions of this Agreement and only for the uses as specified in Exhibit 3.
The licenses granted herein are not exclusive, subject to Exhibit 5, and nothing
contained herein shall prohibit or restrict IMS from licensing, selling or
otherwise transferring Data or any other information to any other Person or from
using Data or any other information for its own purposes.


  3. DATA
IMS shall provide the Data to Licensee in accordance with the operational
procedures set forth on Exhibit 2 hereto. IMS will use its reasonable efforts to
process Data in an accurate and complete manner. IMS will promptly notify
Licensee of any material inaccuracies in such Data, which become known to IMS in
accordance with IMS’s then applicable internal procedures for data quality
assurance.

 

  4. USE OF DATA
Subject to the other terms and conditions of this Agreement, the Data licensed
hereunder, shall be used by Licensee solely for the uses and purposes listed on
Exhibit 3.


  5. CONDITIONS APPLICABLE TO USE OF DATA

  a. The delivery of any Materials, Legended Drug samples or over-the-counter
drug samples in connection with Paragraph 4 may be made by U.S. Postal Service,
other common carrier, telegram, telephone, facsimile transmission, internet,
modem or other means; provided, however, that under no circumstances (except as
noted below) shall delivery of any of such Materials or Legended Drug samples be
accomplished by (i) any employee of a Manufacturer, including but not limited to
any pharmaceutical sales representative of such Manufacturer, or (ii) any Person
engaged by a Manufacturer to call on Prescribers on behalf of such Manufacturer
in connection with the marketing of one or more Legended Drugs, except that in
the event that the Manufacturer is a licensee of Xponent® prescriber level data
for the same products, and therapeutic classes during the applicable time
periods, the prohibition set forth above in this paragraph 5a does not apply,
provided that Licensee has secured advance written approval of IMS (e.g.
execution of a Third Party Access Agreement). Notwithstanding the above, in the
event that a Prescriber has requested that Licensee deliver a Legended Drug
sample, or Materials, as a result of Licensee’s First Rx or sample fulfillment
programs, and the Manufacturer of the Legended Drugs or the Manufacturer of the
Legended Drug that is described in the Materials is not a Licensee of Xponent®
prescriber level data for the same products and therapeutic classes, Licensee,
for three (3) programs only for any twelve (12) month period, will be allowed to
permit a person described in (i) or (ii) above, to deliver the Materials and/or
Legended Drug samples to the Prescriber; provided however that (a) Licensee
provides IMS with three (3) days prior written notice, and (b) each such program
does not exceed supplying five thousand (5,000) Prescribers with Legended Drug
samples and/or Materials.


3


--------------------------------------------------------------------------------

  b. The use of any list of Prescribers selected by Licensee from the Data
pursuant to the terms of Paragraph 4 shall be limited to a specific one-time use
or a single marketing program conducted by Licensee for a Healthcare Company or
any renewal or repeat of such program by Licensee; provided, however, that with
the exception of Limited Data, and the retention of Historical Data as provided
under Paragraph 11(c), and Data, or any information derived from such Data,
contained in or identified with such list may only be used in a manner permitted
hereunder for a period not to exceed ninety (90) days, after which such Data
must be destroyed. In the event any Data or any information derived therefrom is
copied or incorporated into any database, data bank or any file or listing
containing any data not provided pursuant to the terms of this Agreement, such
database, data bank, file or listing, as the case may be, shall be and remain
subject to all of the terms and conditions of this Agreement.

 

  c. Except as provided under Paragraphs 5(d), 5(e) and 18 hereof, Licensee
shall retain the Data and any information derived therefrom only within the
internal confines of Licensee’s own organization. The parties hereto acknowledge
and agree that the preceding sentence is fundamental to this Agreement and
Licensee shall not design programs or provide multiple copies of list to a
Healthcare Company which taken together would result in either directly or
indirectly avoiding the restriction contained in the preceding sentence.
Licensee shall not provide any data to any third party, including but not
limited to a Healthcare Company or any affiliate of Licensee, except as
specifically set forth below:


(1)         If a Healthcare Company engages a third party to provide lettershop
or similar services in connection with sending Materials to Prescribers (a
“Lettershop”), Limited Data may be provided by Licensee to the Lettershop;
provided, however, Licensee enters into a written agreement with such Lettershop
in accordance with Paragraph 5(f)(1) of this Agreement. The Lettershop shall be
required to return Limited Data to Licensee or the Healthcare Company, as the
case may be, within ten (10) calendar days of the earlier of completion or
termination of the respective order for services.


(2)         In the event Licensee selects a list of Prescribers from the Data
for use in connection with providing Materials or Legended Drug samples to
certain of such Prescribers on behalf of a Manufacturer, Licensee may provide
Limited Data to such Manufacturer for the sole purpose of permitting such
Manufacturer to notify its sales representatives of Prescribers within each
sales representative’s territory who were sent such Materials or Legended Drug
samples; provided, however, Licensee send a purchase order to such Manufacturer
or enters into a written agreement with such Manufacturer in accordance with
Paragraph 5(f)(2) of this Agreement and provided further that Limited Data
derived in whole or in part from Data is not provided to a Manufacturer any more
frequently than once in any thirty (30) day period.


4


--------------------------------------------------------------------------------

(3)         In connection with the delivery to a Prescriber of any sample of a
Manufacturer’s Legended Drugs in response to a solicitation made pursuant to
Paragraph 4, Licensee may provide Limited Data to such Manufacturer, and such
Manufacturer shall be permitted to retain Limited Data relating to the
recipients of such Legended Drug samples solely for purposes of compliance with
any applicable state and Federal laws, including but not limited to laws
relating to the distribution of Legended Drug samples, such period of retention
in each instances to be limited to the longest period of time necessary to
comply with any such laws or as otherwise reasonably provided by agreement
between Licensee and its customer.

 

  d. Licensee may provide the following types of information derived from the
Data to a Healthcare Company that is a prospective customer for a specific
service of Licensee that involves the selecting of lists of Prescribers, derived
from the Data for the uses permitted by the terms of Paragraph 4 of this
Agreement, solely for purposes of promoting such service provided such
information does not identify individual Prescribers and is not summarized by
and/or identified with any geographic area or unit including but not limited to
zip codes, counties, state or sales territories, (except that Licensee may
aggregate the Data and provide a prospective customer such aggregated
information for one state or one region (e.g. New England), only) but aggregates
Prescribers only in the following manner:


(1)         by Prescriber specialty, the total number of Prescribers per
specialty contained in the Data, and/or


(2)         by prescribing level, in quintiles or deciles.

 

  e. Licensee may provide to a Healthcare Company for whom Licensee has provided
a product or service which uses Data as permitted under Paragraph 4 in
connection with a single marketing program, the total number of Prescribers that
were sent Materials or responded to Materials from Licensee, as the case may be,
with respect to such program.

 

  f. If at any time Licensee provides any Limited Data or any information
derived from such Data to:


(1)         A Lettershop, Licensee shall enter into a written agreement with
such Lettershop, which agreement shall, among other things, contain such terms
and conditions as are necessary or desirable to prohibit such Lettershop from
making any use of such Limited Data and/or information in a manner which is
inconsistent with the terms and conditions of this Agreement. Such terms and
conditions at a minimum, shall include:


  (a) a provision stating that the Limited Data is being provided to the
Lettershop solely for the limited purpose set forth in Paragraph 5(c)(1);


5

--------------------------------------------------------------------------------

 

  (b) terms and conditions which reflect the obligations and restrictions
contained in Paragraphs 5(a), 5(b), 5(c)(1), 5(g), 5(h), 6, 7 and 8;

 

  (c) a provision stating that the use of Limited Data is limited to a specific
one-time use or use in connection with a single marketing program, as the case
may be; and

 

  (d) a provision stating that IMS Health Incorporated is an intended third
party beneficiary to the agreement between Licensee and such Lettershop. In the
event a Lettershop fails to comply with such an agreement, Licensee shall
promptly notify an appropriate representative of such Lettershop in writing of
such failure, with a copy to IMS, within five business days after Licensee knows
or reasonably suspects such failure. Licensee shall promptly provide IMS with a
copy of any correspondence between Licensee and such Lettershop relating to such
failure. IMS shall have a right to bring an action as an intended third party
beneficiary to enforce the terms and conditions of the agreement between
Licensee and such Lettershop to the extent such terms and conditions are
required by the terms of this Paragraph 5(f). In the event IMS does not have
rights as an intended third party beneficiary to bring an action as contemplated
in this Paragraph 5(f), Licensee agrees to be liable for any breach by such
Lettershop of such agreement.

 

  (2) A Manufacturer, Licensee shall either send an order form to such
Manufacturer or enter into a written agreement with such Manufacturer which
order form or agreement, as the case may be, shall, among other things, contain
such terms and conditions as are necessary or desirable to prohibit such
Manufacturer from making any use of such Limited Data and/or information in a
manner which is inconsistent with the terms and conditions of this Agreement.
Such terms and conditions, at a minimum, shall include:

 

  (a) a provision stating that the Limited Data is being provided to the
Manufacturer solely for one or both of the limited purposes set forth in
Paragraph 5(c)(2) and (3);

 

  (b) terms and conditions which reflect the obligations and restrictions
contained in Paragraphs 5(a), 5(b), 5(c)(2) and/or 5(c)(3), as the case may be
5(g), 5(h), 6, 7 and 8;

 

  (c) a provision stating that the use of Limited Data is limited to a specific
one-time use and/or use in connection with a single marketing program;

 

  (d) a provision stating that such Manufacturer is not permitted to store the
Limited Data in any database or otherwise use the Limited Data to target the
calling activity of its sales representatives on Prescribers; and


6

--------------------------------------------------------------------------------

 


  (e) a provision stating that IMS Health Incorporated is an intended third
party beneficiary to the agreement between Licensee and such Manufacturer.

 

  In the event a Manufacturer fails to comply with such an agreement, Licensee
shall promptly notify an appropriate representative of such Manufacturer in
writing of such failure, with a copy to IMS within five business days after
Licensee knows or suspects such failure. License shall promptly provide IMS with
a copy of any correspondence between Licensee and such Manufacturer relating to
such failure. IMS shall have a right to bring an action as an intended third
party beneficiary to enforce the terms and conditions of the agreement between
Licensee and such Manufacturer to the extent such terms and conditions are
required by the terms of this Paragraph 5(f). In the event IMS does not have
rights as an intended third party beneficiary to bring an action as contemplated
in this Paragraph 5(f), Licensee agrees to be liable for any breach by such
Manufacturer of such agreement.

 

  Such agreements shall specify the intended uses of such Limited Data in
sufficient detail so that it may be determined whether such use is in compliance
with the terms and conditions of this Agreement. Such agreements shall be
available to IMS in connection with any inspection, which IMS may perform
pursuant to Paragraph 17 of this Agreement.


  g. In connection with any use of Data under no circumstances shall any of such
Data or any information derived therefrom be disclosed to a Prescriber or to any
other Person except as expressly provided herein.


  h. Notwithstanding anything to the contrary contained herein, under no
circumstances shall any Data or Limited Data be provided by Licensee to any
Person which has one or more lines of business engaged in the licensing, selling
or providing of access to data, information or databases in competition with IMS
or any Subsidiary (“Competing Company”), or any Person controlling, controlled
by or under common control with a Competing Company, including but not limited
to the Competing Companies listed on Exhibit 4; provided, however, that nothing
herein shall preclude Licensee, a Manufacturer or an Agency from engaging a
Lettershop of the delivery of Materials in accordance with the terms of
Paragraph 5(a) and in connection therewith, providing Limited Data to such
Lettershop in accordance with Paragraph 5(c)(1), provided Licensee complies with
the terms of Paragraph 5(f)(1).


  As used in this Paragraph, “Limited Data” shall mean Data limited to the
following fields of information: Prescriber name and Prescriber address to which
the Material or Legended Drug sample was sent or to be sent. Limited Data shall
also include Association Data, provided Licensee has an appropriate license with
respect to such Data and further provided the use of such Association Data and
if applicable, the disclosure of such Association Data, is permitted under the
terms of such license.


7


--------------------------------------------------------------------------------

 

  6. PROHIBITED USES OF DATA
IMS does not grant, and Licensee does not receive any title or other interest in
the Data or any information derived therefrom, including but not limited to the
Limited Data, except for those rights granted explicitly in this Agreement; all
rights not expressly granted to Licensee are reserved to IMS. Without limiting
the generality of the foregoing, under no circumstances shall Licensee use, or
permit any other Person to use, Data received by Licensee in connection with
this Agreement or any information derived therefrom, including but not limited
to the Limited Data, in any manner which:

 

  a. is contrary to the terms of this Agreement or is otherwise not expressly
permitted by the terms of this Agreement;

 

  b. will violate any law or regulation by such use;

 

  c. will violate the contractual restrictions of any Association identified by
IMS pursuant to Paragraph 7(a) governing the use of such Association’s data
incorporated within the Data in effect at the time of the use of such Data,
unless an authorized representative of IMS provides Licensee with written notice
that such Data is no longer subject to the restrictions of such Association’s
agreement;

 

  d. results in any analysis of the Data, or any information derived therefrom,
which analysis (i) results in the disclosure to one or more Persons of any
information regarding the mathematical algorithms formulas, processes, or
projection or statistical methods used by IMS to produce any of the Data, (ii)
is used or made available for use to promote or aid in the promoting of any data
or information which is not derived from the Data, or (iii) seeks to demonstrate
that the Data, or any information derived therefrom, is inferior to any other
data, attempts to show any deficiency in such Data or information, or otherwise
makes statements detrimental to IMS concerning such Data or information;

 

  e. results in the selection of Prescribers from which a Manufacturer, an
Agency, Licensee or any other Person solicits information on practice profiles
and/or prescribing activity for the purpose of developing a database of practice
and prescribing profiles on individual Prescribers, except for the solicitation
of such information for the benefit of (i) a single Manufacturer or (ii) a
single Healthcare Company that is a manufacturer of medical supplies and/or
diagnostic equipment or (iii) a publisher of desktop media. Notwithstanding the
above, with respect to the developing of practice profile databases of
Prescribers by Licensee, Licensee may develop a database of practice profile
information derived from the use of the Data if such practice profile
information is (i) not information that IMS regularly collects, creates or
possesses in the ordinary course of its businesses, (ii) the practice profile
information is only indirectly derived from the Data (i.e. Data is used to
solicit practice profile information for Prescribers and does not contain
anything from the Data itself other than Limited Data) and (iii) the practice
profile information does not reflect attitudes and self-reporting behavior
relating to the prescribing of Legended Drugs.


8


--------------------------------------------------------------------------------

 


  f. applies one or more mathematical algorithms, formulas or processes to any
of the Data for the purpose of estimating or projecting any new data or
information;

 

  g. results in the reverse engineering or disassembling of any of the Data;

 

  h. enhances, benchmarks, validates, compares with, authenticates, verifies,
supplements, or modifies any data, products or services of Licensee or any other
party except as expressly provided in this Agreement;

 

  i. facilitates, authorizes or otherwise expressly or tacitly permits the
incorporation of the Data, or any information derived therefrom, in any sales
force automation systems, electronic territory management system, customer
relationship management system, or any other similar system used by sales
representatives for call reporting and management of sales information for their
respective territories, except as expressly provided in Paragraph 5(c)(2);

 

  j. facilitates, authorizes or otherwise expressly or tacitly permits the use
of any Data, or any information derived therefrom, by a Manufacturer for use in
connection with the compensation or management of such Manufacturer’s sales
force(s); or

 

  k. facilitates, authorizes or otherwise expressly or tacitly permits the use
of any Data, or any information derived therefrom, by a Manufacturer for
targeting of Prescribers by the sales representatives of such Manufacturer.

 

  7. ASSOCIATION DATA

 

  a. IMS may identify to Licensee in writing certain elements of some or all of
the Data, which incorporates information licensed to IMS by an Association
(“Association Data”). In addition to the terms and conditions of this Agreement,
Licensee agrees to treat each element of Association Data in accordance with the
terms of the respective Association agreement then in effect between IMS and
such Association. To the extent that any term of such an Association agreement
then in effect is more restrictive concerning the use or disclosure of
Association Data than the terms contained in this Agreement concerning the use
or disclosure of Data, then the terms of such Association Agreement shall
control, but only with respect to the use or disclosure, as the case may be by
Licensee of Association Data.

 

  b. In the event IMS identifies Association Data pursuant to Paragraph 7(a)
above and Licensee fails to maintain the requisite license with the Association
licensing such data to IMS which would permit Licensee, at a minimum, a right to
use the Association Data provided hereunder in the manner contemplated herein,
IMS shall have no further requirement to provide such Association Data under the
terms of this Agreement until such time as Licensee obtains such a license.

 

  c. By way of example, and not by way of limitation, any element of Data
identifying:


9


--------------------------------------------------------------------------------

(1)         the Medical Education number of the Prescriber is derived from the
American Medical Association’s (“AMA”) Physician Professional Data and shall
remain subject to the terms and conditions of the applicable AMA agreement then
in effect between IMS and the AMA.


(2)         the American Osteopathic Association (“AOA”) number of the
Prescriber is derived from the AOA’s data files and shall remain subject to the
terms and conditions of the applicable AOA agreement then in effect between IMS
and the AOA.


  8. CONFIDENTIALITY
Licensee hereby acknowledges that the Data are proprietary to IMS (collectively
“Confidential Information”), agree to protect the proprietary and confidential
nature of such Confidential Information and in connection therewith, will
prohibit any access to or copying or disclosure of any of the Confidential
Information during the terms of this Agreement and after termination of this
Agreement, except (a) that access to and disclosure of Confidential Information
may be provided to those employees of Licensee, in connection with the uses
permitted Licensee as described in Exhibit 3 who require same to carry out such
uses, and (b) as expressly permitted under Paragraphs 5(c), (d) and (e) of this
Agreement. Licensee and any such other persons who receive access to or
disclosure of Confidential Information pursuant to the preceding sentence shall
maintain the strict confidentiality of such Confidential Information in the same
manner as Licensee maintains the confidentiality of its own confidential
information, and Licensee will not disclose such Confidential Information except
as expressly provided herein. In the event any of such other persons fail to
comply with the confidentiality obligations contained in this Paragraph 8,
Licensee shall promptly notify an appropriate representative of such person in
writing of such failure, with a copy to IMS within five business days after
Licensee knows or suspects such failure. Licensee shall promptly provide IMS
with a copy of any responses from such person to Licensee’s notification. IMS
shall have a right to bring an action as an intended third party beneficiary to
enforce the terms and conditions of the agreement between Licensee and such
person with respect to obligations of confidentiality. In the event IMS does not
have rights as an intended third party beneficiary to bring an action as
contemplated in this Paragraph 8, Licensee agrees to be liable for any breach by
such person of such agreement. Licensee agrees that it will not ever, either
during the term of this Agreement or after its termination, assert that Data are
not, were not or will not be proprietary to IMS and subject to copyright held by
IMS with the exception of elements of Association Data which is proprietary to
the respective Association and subject to copyright held by such Association.


10


--------------------------------------------------------------------------------

 

  9. REPRESENTATIONS AND WARRANTIES
IMS represents and warrants that it has the right and authority to license the
Data to Licensee under this Agreement. EXCEPT AS EXPRESSLY STATED IN THE
PRECEDING SENTENCE OR PARAGRAPH 3, IMS MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, AS TO THE DATA (INCLUDING BUT NOT LIMITED TO ANY WARRANTY OF
MERCHANTABILITY OF SUCH DATA OR ITS FITNESS FOR LICENSEE’S PARTICULAR PURPOSE)
AND FURTHER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED AS TO THE
ACCURACY OR COMPLETENESS OF THE DATA.

 

  10. LIMITATION OF LIABILITY
IMS’s entire liability and Licensee’s exclusive remedy for IMS’s failure to
abide by the accuracy and completeness requirements of Paragraph 3 shall be for
IMS to endeavor to correct, in accordance with IMS’s then applicable operating
procedures for data quality assurance, any such non-conformance which has been
reported by Licensee to IMS in writing in a timely manner in accordance with
Exhibit 2. Notwithstanding any injunctive relief which Licensee may be entitled
to, IMS shall not be liable for any indirect, consequential, punitive,
incidental or special damages to person, property or business which may be
caused by any use, failure to provide or unavailability of Data or any breach by
IMS of its obligations hereunder (even if IMS has been advised of the
possibility of such damages).

 

  11. TERM/TERMINATION

 

  a. The term of this Agreement shall be for a three (3) year period commencing
on the date first written above. Licensee shall have the right to terminate this
Agreement at the end of each contract year of this Agreement provided that
Licensee give IMS one hundred, eighty (180) days written notice prior to the end
of the then existing contract year, of its intention to terminate.
Notwithstanding the foregoing, IMS shall have the right to terminate this
Agreement on thirty (30) days advance written notice to Licensee:

(1)         if Licensee becomes insolvent, voluntarily files a petition under
any federal or state bankruptcy law for itself, has an involuntary petition
filed under any federal or state bankruptcy law against it which is not removed
within thirty (30) days of filing, ceases operations for at least thirty (30)
days with the intent of winding up Licensee’s business, or otherwise publicly
announces the termination of its operations and/or substantially all the
products relating to the licenses granted herein;


(2)         upon the sale of Licensee, whether by merger, consolidation, the
sale of its stock or by the sale of all or substantially all of its assets to a
Competing Company or any Person controlling, controlled by or under common
control with a Competing Company; or


(3)         if Licensee or any affiliate of Licensee develops or comes into
possession of data, which is substantially similar to the Data or Licensee, or
any affiliate of Licensee acquires the right, by license, purchase or otherwise,
to data which is substantially similar to the Data.


11


--------------------------------------------------------------------------------

  As used in Paragraph 11(a)(3), data which is “substantially similar to the
Data” shall include but not be limited to any data or information (a) consisting
of or derived from a number of prescription transactions in any calendar month
which number is greater than or equal to one-twentieth (1/20th) of the number of
prescription transactions as estimated by IMS’s National Prescription Audit for
such calendar month, or (b) which Licensee or any affiliate of Licensee claims
is the functional or statistical equivalent of data that consists of or is
derived from a number of prescription transactions in any calendar month which
number is greater than or equal to one-twentieth of the number of prescription
transactions as estimated by IMS’s National Prescription Audit for such calendar
month. However, data shall not be considered “substantially similar to the Data”
for any data received from a pharmaceutical Manufacturer for use by Licensee
solely to provide services to such Manufacturer.


 


  b. In the event of the termination of this Agreement:


(1)         Licensee shall deliver all Data, and any information derived
therefrom, (except for Licensee’s client’s proprietary information that has been
supplied to Licensee by client) in its possession or control to IMS within ten
(10) days of such termination except as otherwise expressly provided in
Paragraph 11(c).


(2)         for any period during which Data, or any information derived
therefrom, remains in the possession or control of Licensee after termination of
this Agreement, such Data and information shall remain subject to the
restrictions contained in this Agreement, including but not limited to those
restrictions contained in Paragraphs 4, 5, 6, 7, and 8.


  This provision shall not be construed to limit survival of any other
provision, which also survives the termination of this Agreement by the express
or implied terms of such provision.


12


--------------------------------------------------------------------------------

 


  c. In connection with the selection of a list of Prescribers for a use
permitted pursuant to Paragraph 4, Licensee is authorized to maintain for a
period of three years (or longer to the extent required by law) from the date
following the termination of this Agreement historical files containing the
following data elements from Data: physician name, physician address used in
connection with a delivery made in accordance with the terms of this Agreement,
Prescriber identification number and Prescriber specialty (collectively
“Historical Data”). Such Historical Data may be maintained for such three year
period only for the following purposes: (i) servicing a possible Legended Drug
product recall pursuant to applicable regulations promulgated by a government
agency whereby notices are delivered to Prescribers chosen from a list produced
by Licensee under the terms of this Agreement to whom samples of such Legended
Drugs were sent, (ii) recreating a delivery made on behalf of a Healthcare
Company pursuant to the terms of this Agreement in which an error was made
either by Licensee and/or the Healthcare Company, as the case may be, which
error is the sole reason for recreating such delivery, or (iii) responding to an
audit or written request of a governmental agency for information on the
recipients of a Legended Drug sample delivered in the fulfillment of a request
by a Prescriber in response to a solicitation made pursuant to Paragraphs 4(a),
4(b) or 4(d). Within thirty (30) days following the end of such period, the
Historical Data for such deliveries will be deleted from Licensee’s possession
and control.

 

  12. DEFAULT

 

  a. A “Default” shall exist hereunder by Licensee if Licensee fails in any
material respect to be in compliance with the terms of Paragraphs 2, 4, 5, 6, 7
or 8 (an “Event of Default”) and such failure, if curable, is not cured within
ten (10) calendar days following notice of such failure from IMS.

 

  b. If IMS alleges an Event of Default by Licensee, and Licensee in good faith
disputes the occurrence of such Event of Default, IMS agrees to continue to
provide Data hereunder until such dispute is resolved by the parties or by a
determination through arbitration as provided in Paragraph 16, without prejudice
to any remedies available to IMS.

 

  13. CERTAIN REMEDIES

 

  a. If the sale of any product or the rendering of any service or the license
of any Data gives rise to an Event of Default pursuant to Paragraph 2 or 4 of
this Agreement, then IMS shall receive from Licensee an amount equal to the
aggregate of the gross revenues recognized from the same of such product or the
fees charged in connection with the rendering of such service or the licensing
of such Data.


13

--------------------------------------------------------------------------------

 

  b. Two or more Events of Defaults hereunder, whether or not cured, shall
entitle IMS, in its sole discretion, to immediately terminate this Agreement
upon written notice to Licensee; provide however, that each such Event of
Default is acknowledged in writing by Licensee and/or is finally determined by
arbitration pursuant to Paragraph 16 of this Agreement.

 

  c. Noting herein shall be construed as limiting IMS’s rights and remedies, in
the event of a breach of this Agreement by Licensee, whether or not such breach
is cured. The rights and remedies set forth in Paragraphs 11 and 13 of this
Agreement are in addition to any other rights or remedies which otherwise may be
available, in law or in equity.

 

  14. FORCE MAJEURE
Licensee agrees that IMS shall not be deemed to have breached this Agreement or
to be liable for any damages caused by failure to perform or by delay in
rendering performance hereunder arising out of any occurrence or contingency
beyond its reasonable control, including but not limited to (a) flood,
earthquake, fire, war, strikes, labor unrest, riot, civil commotion, power or
communication line failure, computer equipment failure or operational failure,
(b) failure of independent contractors under agreement with IMS to perform or a
delay in such performance, failures, delays or restrictions of sources from
which information or data is obtained, or failure of performance by Licensee, or
(c) prohibition(s) or restrictions(s) imposed by applicable regulatory
authority, the judgment, ruling or order of a court or agency of competent
jurisdiction, or the enactment of or change in any law or regulation.

 

  15. ADDITIONAL AGREEMENTS

 

  a. IMS and Licensee each agree to keep the terms of this Agreement in
confidence and not disclose them to any other Person, except for those terms of
the Agreement required to be disclosed (i) pursuant to federal or state laws or
regulations including securities laws and their related disclosure requirements,
(ii) pursuant to judicial or arbitration orders and proceedings, (iii) as may be
required to perform their obligations under this Agreement, or (iv) to each of
IMS’s and Licensee’s legal and financial representatives who need to know such
terms solely for the purpose of providing legal and financial advice to each
such party, respectively. This provision shall not prohibit either party from
disclosing the existence of this Agreement or that IMS is a data source.

 

  b. Upon the request of IMS, the President of Licensee (or in the event the
President of Licensee is not responsible for the day-to-day business of
Licensee, then the General Manager of Licensee or such other person who has
overall responsibility for the day-to-day business of Licensee) shall provide
IMS with a written statement certifying that, after due inquiry, Licensee has
complied in all materials respects with Licensee’s obligations under the
provisions of Paragraphs 2, 4, 5, 6, 7 and 8 of this Agreement for the past
Contract Year, except as noted therein.


14


--------------------------------------------------------------------------------

 


  c. Under no circumstances shall this Agreement be construed as placing any
affirmative obligation on IMS, express or implied, to collect or continue to
collect any data or information from any third party, including but not limited
to pharmacy data from which the Data is derived (“Source Data”). In the event
IMS determines, in its sole judgment and discretion, to cease collecting any
Source Data which will result in a substantial reduction in the amount of, or
the cessation in, the Data delivered hereunder, IMS will provide written notice
of such at least ninety (90) days prior to the date on which such Source Data
collection will cease, specifying the date or dates at which IMS will cease
collecting such Source Data and the approximate number of prescriptions that
will not be included in the Data in the ensuing twelve (12) months as a result
(the “IMS Notice”). In such event, IMS shall incur no liability to Licensee in
connection therewith and, in the event IMS ceases to collect all of such Source
Data then this Agreement shall automatically terminate and be of no further
force and effect immediately upon the last delivery of Data to Licensee. A
“substantial reduction” means a reduction in the aggregate amount of
prescriptions comprising the Source Data for use in connection with the delivery
of Data hereunder in excess of twenty-five percent (25%) when compared with the
aggregate amount of prescriptions comprising the Source Data available to IMS
for use in connection with the delivery of Data for the same calendar quarter
period in the immediately prior year.

 

  d. IMS and Licensee acknowledge that a data supplier to IMS may request that
some or all of its data be restricted in such a manner as to prevent IMS from
providing such data, or information derived therefrom to Licensee (“Data
Supplier Request”). In the event of a Data Supplier Request, IMS may, at its
sole option enter into an agreement or arrangement or continue an agreement or
arrangement, as the case may be, which accommodates such Request; provided,
however, IMS prior to the acceptance of such an agreement or arrangement, uses
reasonable efforts to persuade such data supplier to provide its data without
such restriction. For purposes of this Paragraph 15(d), IMS shall be deemed to
have used “reasonable efforts” if IMS, in connection with its negotiations with
such data supplier, makes a bona fide attempt to persuade such data supplier to
provide its data to IMS without such restriction; provided, however, under no
circumstances shall IMS have any obligation to increase the amounts paid, or to
be paid, to such data supplier in exchange for the elimination of such
restriction.


15


--------------------------------------------------------------------------------

 

  e. IMS agrees that, upon the request of Licensee, IMS shall negotiate in good
faith with Licensee for a period of not more than 30 days with respect to the
acquisition by Licensee of IMS’s Xponent® information services in certain
European countries. In the event that the parties have not entered into a
definitive agreement with respect to such acquisition at the end of such 30-day
period, IMS shall have no further obligations pursuant to this Section 15(c).
The parties acknowledge and agree that nothing in this Section 15(c) shall
create a binding obligation on IMS or Licensee to consummate such an acquisition
or shall constitute any expression of the parties’ intent or agreement with
respect to the terms of any such acquisition; any such obligation and such terms
will be created and expressed only by a definitive agreement or agreements, if
any, negotiated and entered into by the parties.

 

  16. ARBITRATION

 

  a. Each party shall designate a project manager to coordinate such party’s
activities under this Agreement. Such project managers shall also, when
necessary, confer in order to resolve problems or disputes that may arise in
connection with each party’s performance hereunder. If the project managers
cannot resolve such problems or disputes, such problems or disputes shall be
referred to each party’s respective senior management including, if necessary,
its President for discussion and resolution.

 

  b. Subject to Paragraph 16(d) any controversy or claim arising out of or
relating to this Agreement, and which cannot be resolved in accordance with the
procedure set forth in the preceding paragraph, shall be submitted to
arbitration before a panel of three (3) arbitrators. The arbitrators shall be
selected and the arbitration conducted in accordance with the Commercial Rules
of the American Arbitration Association. An award shall be conclusive and
binding if concurred in by two (2) of the arbitrators, and judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. The arbitrators shall be required to deliver a written
decision setting forth their findings of fact and basis for their award. The
arbitrator’s award shall provide for the payment of the arbitrators’ expenses
and fees, together with other expenses incurred in the conduct of the
arbitration proceeding other than legal fees and expenses. However, the
arbitrators shall award the prevailing party reasonable attorneys’ fees and
other expenses incurred in the arbitration proceeding in the event that the
arbitrators determine that either party acted in bad faith in connection with
either asserting a claim or a defense in the arbitration proceeding itself.


16


--------------------------------------------------------------------------------

 

  c. The parties hereby agree to submit to the exclusive personal jurisdiction
and venue of the United States District Court for the Eastern District of
Pennsylvania for purposes of enforcing the agreement to arbitrate, providing
provisional relief pending the award, and entering judgment on the award. If for
any reason the aforesaid court does not have subject matter jurisdiction the
parties alternatively agree to submit to the exclusive personal jurisdiction and
venue of the applicable court of the Commonwealth of Pennsylvania, County of
Montgomery, for the foregoing purposes. Nothing contained in this paragraph
shall preclude the arbitrators from granting, where appropriate, injunctive or
other provisional relief pending a final award.

 

  d. Notwithstanding, the provisions of Paragraphs 16(b) and (c), any party
hereto may pursue any provisional remedy (including but not limited to
preliminary injunctive relief) to enforce its rights hereunder in the courts
designated in Paragraph 16(c). The parties shall have the right to obtain such
provisional injunctive relief from a court of law designated in Paragraph 16(c)
pending the determination and award in the arbitration proceeding. The parties
may seek injunctive relief either restraining certain conduct or mandating
certain conduct. This Paragraph 16(d) shall not be deemed to limit the power of
the arbitrators to grant any remedy or relief the arbitrators deem just or
reasonable within the scope of this Agreement.

 

  e. The parties agree that, immediately upon the designation of the arbitrators
they will request the arbitrators that they set an expedited schedule for the
conduct of the arbitration proceeding such that the proceeding is concluded
within six months of the date of the filing of a demand for arbitration and that
an award shall be rendered within thirty (30) days of the conclusion of the
proceeding.

 

  17. INSPECTION RIGHTS/COOPERATION

 

  a. IMS shall have the right to make an inspection of the business, books and
records of Licensee upon five (5) days notice to Licensee for the purpose of
verifying Licensee’s compliance with its obligations pursuant to Paragraphs 2,
4, 5, 6, 7 and 8 of this Agreement. Licensee shall maintain business records,
books, account information, computer logs and related materials sufficient to
permit IMS to verify that Licensee is in compliance with its obligations under
the above-referenced Paragraphs.

 

  b. Any such inspection of Licensee’s books and records, shall be performed by
IMS’s representatives and/or its outside auditors. The costs of such an
inspection shall normally be at IMS’s expense. However, Licensee shall bear the
cost of an inspection if such inspection reveals an Event of Default or any
other material breach of the terms of this Agreement.


17


--------------------------------------------------------------------------------

 

  18. MISCELLANEOUS

 

  a. The parties hereto are independent contractors engaged in the operation of
their own respective businesses. Neither party is, or is to be considered as,
the agent or employee of the other for any purpose whatsoever. Neither party has
the authority to enter into contracts or assume any obligations for the other
party or make any warranties or representations on behalf of the other party.
Nothing in this Agreement shall be construed to establish a relationship of
co-partners or joint ventures between the parties.

 

  b. This Agreement constitutes the entire understanding between the parties and
supersedes all proposals, commitments, writings, negotiations and
understandings, oral and written and all other communications between the
parties relating to the subject matter of this Agreement. This Agreement
supercedes the Xponent Data License Agreement signed August 31, 2000 in its
entirety. In the event there is a conflict between the terms of this Agreement
and the terms of the Distribution Agreement dated August 31, 2000, the terms of
the Distribution Agreement shall prevail.

 

  c. IMS may assign all or any portion of this Agreement to an entity which is
then an affiliated company and any such affiliated company may assign all or any
portion of this Agreement to an entity which is then an affiliated company;
provided, however, that any such assignment shall not relieve IMS of its
obligations under this Agreement if the assignee fails to perform. This
Agreement may not be assigned from Licensee to any other Person, whether by
assignment by Licensee, by operation of law or otherwise without the prior
written consent of IMS, which consent shall not be unreasonably withheld. The
sale or transfer of a majority of the outstanding shares of Licensee, or the
merger or consolidation of Licensee with any other Person, shall be deemed an
attempt by Licensee to assign its interests in this Agreement which shall first
require the prior written consent of IMS. Any assignment not expressly permitted
under this Paragraph 18(c) or which has not received the written consent of the
other party if required herein shall be void.

 

  d. Should any part, term or condition hereof be declared illegal or
unenforceable or in conflict with any other law, the validity of the remaining
portion or provisions of this Agreement shall not be affected thereby, and the
illegal or offensive portions of this Agreement shall be and hereby are
redrafted to conform with applicable law in a manner which is consistent with
the original spirit and intent embodied in the original executed copy of this
Agreement, while leaving the remaining portions of this Agreement intact.

 

  e. The waiver by either party of a breach or violation hereof or remedy
provided herein shall not operate as or be construed to be a waiver of any
subsequent breach or violation hereof.

 

  f. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania without giving effect to principles of
conflicts of law.


18


--------------------------------------------------------------------------------

 

  g. Nothing in this Agreement is intended to benefit and shall not be deemed to
benefit any person who is not a party hereto or to create any third party
beneficiary rights.

 

  h. All notices pertaining to this Agreement or the performance of either party
hereunder shall be sufficient if in writing and sent by Federal Express or other
similar overnight courier service with receipted delivery addressed to the other
party at the address shown below or to such other address as a party hereto
shall supply to the other in writing:

 

  If to IMS:

 

  IMS Health Incorporated
660 W. Germantown Pike
Plymouth Meeting, PA 19462
Attention: President

 

  With a copy to:

 

  IMS Health Incorporated
660 W. Germantown Pike
Plymouth Meeting, PA 19462
Attention: President


 

  If to Licensee:

 

  Synavant, Inc.
Interactive Marketing Division
One Broad Avenue
Fairview, NJ 07022
Attention: President

 


  With a copy to:


  Synavant, Inc.
3445 Peachtree Road, N.E.
Suite 1400
Atlanta, GA 30326
Attention: President

        Such notice shall be effective upon receipt by the other party.

 

  i. Neither party may under any circumstances utilize the name, trademarks, or
tradenames of the other, or any names, trademarks, or tradenames so similar as
likely to cause confusion, without the prior written notice to, and express
written approval of, the other. Notwithstanding the preceding sentence:

(1)         Licensee’s advertising and other promotional materials for products
or services which use any of the Data shall identify IMS as originator of such
Data, a copy of which material will be promptly provided to IMS on or before the
first release of any such material;


19


--------------------------------------------------------------------------------

(2)         Licensee is hereby granted a non-transferable and non-exclusive
license, without the right to grant sublicenses, to use the trademark Xponent in
connection with the advertising and promotion of the Data, as such term is
defined in Exhibit 1, and Licensee agrees to use such trademark in connection
with its advertising and promotion of any products or services which use Data in
accordance with the following:

 

  (a) whenever Licensee uses the Xponent trademark in advertising or in any
other manner in connection with the Projected Data or any product or services of
Licensee, which use the Projected Data. Licensee shall clearly indicate IMS’s
ownership of the trademark;

 

  (b) samples of all literature, stationery, packages, labels and advertising
prepared by or for Licensee and intended to be used by Licensee in connection
with the use of the Xponent trademark shall be promptly provided to IMS by
Licensee on or before the release of such materials;

 

  (c) when using the Xponent trademark, Licensee agrees to comply with all laws
pertaining to trademarks in force at any time in the United States, including
but not limited to, compliance with marking requirements.

 

  (d) Licensee agrees to comply with any written usage guidelines provided by
IMS for use of the Xponent trademark;

 

  (e) Licensee acknowledges (i) IMS’s exclusive right, title and interest in and
to the Xponent trademark and will not at any time do or cause to be done any act
or thing contesting or in any way impairing or tending to impair any part of
such right, title and interest, and (ii) use by Licensee of the Xponent
trademark shall not create in Licensee’s favor any right, title or interest in
or to the Xponent™ trademark, but that all uses of the Xponent trademark by the
Licensee shall inure to the benefit of IMS


(3)         IMS shall have a right to identify to any Persons (i) that Licensee
is a licensee of Data from IMS and (ii) those products and services which
Licensee may use the Data under the terms of this Agreement.

 

  j. Paragraph headings herein are for convenience only and do not control or
affect the meaning or interpretation of any terms or provisions of this
Agreement


20


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above

               IMS Health Incorporated: Synavant Inc.    
               By:  BARRY BROUGHTON
By:  CRAIG KUSSMAN
               Name:  Barry Broughton
Name:  Craig Kussman
               Title:  Vice President
Title:  Executive Vice President
               Date:  4/26/01
Date:  April 26, 2001




21


--------------------------------------------------------------------------------

EXHIBIT 1

FEES & DATA DESCRIPTION



FEES. The annual fee for the services described in this Agreement for each
Contract Year shall be one million, two hundred thousand dollars ($1,200,000).
IMS shall invoice one quarter of the annual fee on a quarterly basis in advance
(i.e. IMS shall invoice three hundred thousand dollars ($300,000) on or about
September 1st, December 1st, March 1st, and June 1st of each Contract Year).
Licensee shall pay the amount of each invoice from IMS within thirty (30) days
from receipt of invoice by Licensee. In no event shall Licensee deduct or
set-off any amount(s) against any amount(s) owed to IMS under this Agreement
without IMS’ prior written consent. If Licensee fails to timely pay any amount
in accordance with the terms of this Agreement Licensee shall pay in addition to
the invoice amount, interest at the rate of eighteen percent (18%) per annum on
the unpaid balance beginning thirty-five (35) days from the date of the invoice
until such amounts are paid. In addition to any fees which Licensee agrees to
pay Licensee shall have the exclusive responsibility for and agrees to pay all
applicable governmental sales, use, added value, ad valorem or other similar
taxes, duties, fees, levies or other governmental charges now in force or
enacted in the future, except for taxes based on IMS’s income.


 

  DATA– Data shall consist of the following:

 

  1. Xponent Profiler (decided Xponent Data)

 

  A. Data Elements:

 

  o Prescriber ID

 

  o ME number and IMS ID number

 

  o Prescriber Name

 

  o Prescriber Address

 

  o Prescriber Specialty

 

  o Product Code (or aggregate product codes)

 

  o Therapeutic class code

 

  o Decile range by therapeutic class

 

  o Decile range by product

 


  Ancillary Data:

 

  DRM 45 for every report

  A file identifying all the product changes from the previous deliverable.
A spreadsheet containing the record count for each tape.

 

22


--------------------------------------------------------------------------------

 

  B. Frequency of Delivery: Quarterly

 

  C. Data to be Reported in Each Deliverable: Ninety (90) therapeutic classes
(same as received as of June, 2000) with the right to substitute up to ten (10)
classes per calendar quarter with a minimum of thirty (30) days prior written
notice given to IMS (but subject to production schedules). Rolling
twelve(12)months on calendar quarters within current production.

 

  D. Format: FTP or Magnetic Tape

 


  2. Xponent Plantrak

 

  A. Data Elements:

 

  o IMS Plan Number

 

  o Product Code

 

  o TRX Prescription Volume and NRX Prescription Volume (an estimate of total
count by Product Code for each Plan, of the number of prescriptions written from
which products have been dispensed from Pharmacies).

 

  o TRX Unit Volume (an estimate of total units (e.g. number of tablets) by
product code for each Plan, from which Products have been dispensed from
pharmacies).

 

  o Ancillary Plan Affiliation (Prescriber to Plan linkages)

 

  o IMS Plan Roster File

 

  o Plan Name Key

 

  o Plan name and address


 

  B. Frequency of Delivery: Once per contract year, upon request

 

  C. Data to be Reported in Each Deliverable: Thirty-seven (37) therapeutic
classes (same as received as of June, 2000 with the right to substitute up to
five (5) classes per year with a minimum of thirty (30) days prior written
notice to IMS (but subject to production schedules)

 

  D. Format: FTP or Magnetic Tape

 

  3. Unprojected Data File (to the extent IMS continues to offer this file to
customers)for use solely in connection with Licensee’s First Rx Product as such
product exists on June 1, 2000

 

  A. Data Elements:

 

  o IMS Prescriber ID Number

 

  o ME number

 

  o Product NDC

 

  o Week End Date

 

  o Date Dispensed

 

  o TRX

 

  o NRX

 

  B. Frequency of Delivery:    Weekly

 

  C. Data to be Reported in Each Deliverable:   For each product requested, but
for no more than twenty-four (24) First Rx Product projects per contact year.
Specifications to be mutually agreed upon for each project.

23


--------------------------------------------------------------------------------

 

  D. Format:   FTP or Magnetic Tape

 

  E. CMF number for those products involved in the First Rx product. These
requests will be fulfilled by the Analyst on an ad hoc basis but not more than
twelve (12) times per calendar year.

 

  4. IMS Bridge File

 

  A. Data Elements:

 

  o IMS ID Number

 

  o *ME Number (or other Source ID and Source #3)

 

  B. Frequency Delivery:   Quarterly, upon request

 

  C. Data to be Reported in Each Deliverable:   To be mutually agreed upon.

 

  D. Format:   FTP or Magnetic Tape or CD Rom

 

  5. Analyst – In order to facilitate Licensee’s receipt of Data and other
Xponent data, IMS shall make available, for a maximum of twenty (20) hours per
week, data analyst(s) to: (a) process Licensee’s requests for Data, and (b)
process Licensee’s requests for other Xponent data for one or more of the uses
described in Exhibit 3 (other than for use with First Rx) as more fully
described in an IMS HEALTH Third Party Access Agreement between IMS and
Licensee.

 

  PRODUCT
For purposes of calculating the number of Products hereunder, a Product shall be
counted for each Product Code reported with one or more Data Value fields,
whether the reporting of such information is by:

 

  (1)    prescription volume for a Legended Drug, regardless of form or
strength,

 

  (2)    prescription volume for a Legended Drug by form, regardless of
strength, or

 

  (3)    prescription volume for a Legended Drug by form and by strength.


  For example, and not intended as a limitation, the separate reporting of Drug
X in liquid form at 500mg and 1,000mg strengths and in tablet form at 500mg and
1,000mg strengths shall constitute four Products.

 

  NOTE:   IMS may, in its sole discretion, provide Prescriber Name, Prescriber
Address, Professional Association Number (AMA or AOA only) and Prescriber
Specialty linked to the Prescriber ID on a quarterly basis in a separate file
from the Data (“Prescriber File”).

 

  * For purposes of this Agreement, the elements of Data identified with an
asterisk (*) for (i) any Data having an ME Number in the Prescriber ID field or
otherwise bridged to an ME Number in the Prescriber File shall be deemed derived
from AMA-PPD, and (ii) any Data having an AOA Number in the Prescriber ID field
or otherwise bridged to an AOA Number in the Prescriber File shall be deemed
derived from AOA data.


24


--------------------------------------------------------------------------------

EXHIBIT 2

OPERATIONAL PROCEDURES FOR DATA


  A. INITIAL OBLIGATIONS. Within sixty (60) days of the Effective Date of this
Agreement each party shall designate a Project Manager. The Project Manager of
both parties shall meet to discuss the implementation of the Data delivery and
any related issues.


  B. DATA DELIVERY. Data Delivery shall be in accordance with frequency level
and format as indicated in Exhibit 1 any amendments thereto. Licensee shall pay
all shipping and other costs incurred with the delivery of IMS Data.


  C. CHANGES TO DATA


  1. Changes to Products. In the event that Licensee seeks to change or add
products. Licensee shall notify IMS and Licensee shall be charged the price then
in effect for such change.

 

  2.        Changes to Data Elements.

  (a) Licensee Initiated Changes. In the event that Licensee seeks to change any
of the data elements, Licensee shall notify IMS in writing through its Project
Manager of the requested change and the parties shall mutually agree to a fee
increase. IMS in its sole discretion may decline to agree to the change.

 

  (b) IMS Initiated Changes. IMS reserves the right to discontinue any product
or service

  3. Changes to Reporting Frequency. In the event that Licensee seeks to change
the reporting frequency, Licensee shall notify IMS in writing through its
Project Manager of the requested change and the parties shall mutually agree to
a fee increase. IMS in its sole discretion may decline to agree to the change


  D. NOTICE OF CHANGES TO DELIVERABLES. Licensee shall send notice to the
Project Manager of any changes to Data as set forth in section C above.


  E. PLACE AND METHOD OF DELIVERY. The place of delivery shall be: Synavant, One
Broad Ave, Fairview, New Jersey 07022. The method shall be via Federal Express
other overnight mail courier, hand-delivery or other method reasonable
calculated to reach Licensee promptly.


  F. LOST OR DAMAGED DATA. Licensee must notify IMS if any Data is lost or
damaged within ten (10) days from date of delivery. IMS will endeavor to conform
the Data to the applicable IMS published specifications prevailing at the time
of shipment, and will provide the replacement Data to Licensee within thirty
(30) days of notice.


  G. INSPECTION OF DATA. Licensee shall inspect the Data within ten (10) days of
receipt. IMS Data shall be deemed to be proper and correct, unless proper notice
is given to IMS within ten (10) days of receipt of the Data.


25


--------------------------------------------------------------------------------

EXHIBIT 3

DATA USES

 

  THE FOLLOWING USES ARE THE ONLY PERMITTED USES OF THE DATA:


  A. The Licensee may use the Data to select, on behalf of a Healthcare Company,
a list of Prescribers for the purpose of sending Materials, developed by or on
behalf of such Healthcare Company, to certain of such Prescribers; B. The
Licensee may use the Data in connection with Licensee’s Single Source Sampling
product (as that product is defined as of August 31, 2000), to select, on behalf
of one or more Manufacturers or Healthcare Company, a list of Prescribers, which
list Licensee may use solely for the purpose of sending its order form to
certain of such Prescribers soliciting a request from each of such Prescribers
for one or more Legended Drugs of each of such Manufacturers (a “Form”), which
form is substantially similar to the form attached hereto as Attachment 1;


  B. The Licensee may use the Data to select on behalf of a publisher of
Journals or a publisher of Desktop Media, a list of Prescribers for the purpose
of determining advertisements to appear in a Journal or in a Desktop Media or
who should receive such Journals;


  C. The Licensee may use the Data to select on behalf of a Manufacturer or
Healthcare Company, a list of Prescribers for the purpose of sending Legended
Drug or OTC products samples of such Manufacturer to certain of such
Prescribers.


  D. Licensee may use the Data to report the overall impact and effectiveness of
Licensee’s products and services provided to its third party customers, provided
that only topline aggregated Data is provided to the third party.


  E. Licensee may use the Unprojected Data File for its First RX product (as
that product is defined as of August 1, 2000) for program targeting for Licensee
intervention only.


  F. The Licensee may use information derived from the Data in its proposals to
customers, provided that only small amounts of topline aggregated information be
used in such proposals.


26


--------------------------------------------------------------------------------

EXHIBIT 4

LIST OF COMPETING COMPANIES


Name Name Abbott Associates, Inc. Medstart AC Neilsen Corporation McKesson
Corporation Amaxis Merck-Medco Managed Care Inc. American Healthcare Systems
Migliara/Kaplan Associates (M/K) Andersen Consulting (*) N.A.D.C. Archi-Tech
Systems, Inc. National Data Corporation (NDC) Beghou Consulting NFO Bergen
Brunswig Drug Company Nomadic Systems, Inc. Cardinal Health, Inc. PCS Health
Systems, Inc. Common Health Direct PharmFlex, Inc. Communi-Form Pharmaceutical
Consulting Group Comvestrix Corp. Pharmaceutical Software Laboratories, Inc.
Comet Pharmetrics Computer Sciences Corporation (*) Phoenix Marketing Group,
Inc. Data Analysis Systems, Inc. Powell and Associates Decision Resources, Inc.
Prescription Card Services, Inc. (PCS) Della Marketing Concepts Print Data
Corporation Dendrite Professional Detailing Inc. Diversified Pharmaceutical
Services, Inc. ProMetrics Consulting, Inc. EDS Photocare Sciences Epsilon Putnam
& Associates First Image Quintiles Transnational Forms Distribution Center Rx
Analyst Futurion Forecasting Associates, Inc. SCC Hann & DePalmer Scott-Levin
Associates, Inc. HCIA, Inc. Siebel Systems Health Products Research, Inc. Synygy
Inc. Health Research Associates Skila, Inc. Horizon Systems, Inc. SMG Marketing
Group, Inc. Infinite Data Structures, Inc. (IDS) Software Associates
International Information Builders Source Informatics, Inc. Information
Resources, Inc. (IRI) Strategic Information Associates Ingenix Strategic
Mapping, Inc. (Claritas) ISIS Strategic Marketing Corp. (SMC) Interdata S.A
Strategic Marketing Group (SMG) Integrated Systems Solutions Corp. (ISSC)
Strategic Network Designs, Inc. Intersearch/Sofres Tactician Corporation Karl
Analytical Taylor-Nelson/AGB Kelly/Waldron & Co. Technovations, Inc. KWS & P,
Inc. The Alexander Group Ketron The Vandeveer Group Laser Print and Image, Inc.
Total Research Market Measures Windsoft, Inc. McKinsey & Company (*) Ziment
Medi-Promotions, Inc. ZS Associates


Note: For the companies identified above with an (“*”), the restriction applies
with respect to the divisions and groups within those companies which provide
information, technology or consulting services to organizations in the
pharmaceutical and health care industries.


27


--------------------------------------------------------------------------------

EXHIBIT 5


  RESTRICTION
For the term of this Agreement, IMS will not grant a license to the same or
substantially the same Xponent® Profiler Data being licensed by Licensee
hereunder, which includes the products, therapeutic classes and total volume
being purchased by Licensee, for uses A, C and D defined on Exhibit 3 and for
use in sample fulfillment programs that are in direct competition with Single
Source Sampling (as that program is defined as of August 1, 2000), to the
following companies:


 

  o Epsilon

 

  o NDC Health Information Services

 

  o PPS Medical Marketing Services, Inc.

 

  o Medical Marketing Service Inc.

 

  o Phoenix Marketing Group


  Notwithstanding the above, IMS shall be allowed to grant such a license if it
can be demonstrated that IMS or any of its predecessors had previously done so
prior to August 1, 2000.


  Notwithstanding the above, IMS shall not be precluded or limited or restricted
in any way from entering into a Third Party Access Agreement whereby a company
or companies listed above is the third party or parties entitling it to use the
Data for uses A, C and D as noted on Exhibit 3. For purposes of the paragraph,
“Third Party Access Agreement” shall mean an agreement entered into with IMS,
IMS’s client and a third party contractor or agent of IMS’s client, whereby the
third party is permitted access to IMS data.


  Notwithstanding the above, the limitation upon IMS’s ability to grant a
license to Xponent Profiler Data to a particular company listed above shall not
apply in the event that (a) such company becomes an affiliate of IMS, (b) IMS or
its affiliates acquires an ownership interest or makes an investment in such
company or its affiliates, whether in the form of equity, debt or otherwise (but
excluding ownership of less than one percent (1%) of the issued and outstanding
shares of capital stock of any company listed on additional securities exchange
or quoted by the National Association of Securities Dealers Automated Quotation
System), or (c) IMS or its affiliates enters into a partnership or joint venture
with such Company or its affiliates. As used in the preceding sentence, an
“affiliate” shall refer to any Person, which now or in the future controls, is
controlled by or is under common control with IMS.

IMS’s ability to license a subset of the Xponent Profiler Data shall not be in
anyway restricted.


28


--------------------------------------------------------------------------------

ADDENDUM and AMENDMENT TO

Restated Xponent Data License Agreement
Dated April 26, 200
Between IMS Health Incorporated ("IMS")
and
Interactive Marketing Division of Synavant, Inc. ("Licensee")

 

  This Addendum and Amendment (“Addendum”) is effective as of September 1, 2002
and supplements, modifies, and is hereby made part of the Restated Xponent Data
License Agreement dated April 26, 2001, with an effective date of September 1,
2000, between IMS Health Incorporated and Synavant (the “Agreement”).

       

1.              The following additional deliverables and associated fees will
be deemed included in the Schedule of Fees & Services of the Agreement:

            Deliverable           Total Additional Fees
          September 2002 - August 2003

 
Selected Services                                                             
                              $750,000
      Xponent(R)Profiler(TM)
      Up to three (3)Consulting Promotional Evaluations
      (see attached example)
Early View(TM)                                                      See Early
View Rider, Paragraph 5, Fees for pricing schedule

Total additional Fees:                                                      
                               $750,000
                                                                            
                                      Plus Early View Fees,
                                                                            
                            as determined at time of purchase

 

 

  The above deliverables are hereby included in the Data, Software and Services
under the Agreement, as further described in the attached Schedule of Services.

       

2.              Exhibit 5, entitled “Restriction”, is deemed deleted in its
entirety. In the second sentence of Paragraph 2, the phrase “subject to Exhibit
5,” is deleted.

 

  Except as modified above, all other terms and conditions remain the same and
in effect.


               IMS Health Incorporated: Synavant Inc.    
               By:  TOM STAZZONE
By:  KERRY COLLINS
               Name:  Tom Stazzone
Name:  Kerry Collins
                Title:  Corp. Director
Title:  V. P. Operations
                Date:  4/15/2003
Date:  4/1/2003